UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported):December 13, 2007 TECHNOLOGY RESEARCH CORPORATION (Exact name of registrant as specified in its charter) Florida 0-13763 59-2095002 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 5250-140th Avenue North, Clearwater, Florida 33760 (Address of principal executive officers) (Zip Code) Registrant's telephone number, including area code: (727) 535-0572 Item 5.02 Departure of Directors orPrincipal Officers; Election of Directors; Appointment of Principal Officers On December 13, 2007, Technology Research Corporation (the “Company”) appointed Raymond V. Malpocher to the position of director on the Company’s Board of Directors.Mr. Malpocher also accepted the appointment on December13, 2007.A copy of the press release issued by the Company on December 18, 2007, announcing Mr. Malpocher’s appointment to the Board is attached hereto as Exhibit 99.1 to this Current Report on Form 8-K.There are no relationships or related transactions between Mr. Malpocher and the Company that would be required to be reported under Section 404(a) of Regulation S-K.Item 9.01 Financial Statements and Exhibits. (d) Exhibits. The following exhibitis filed herewith: Exhibit No. 99.1 Description Press release issuedDecember 18, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TECHNOLOGY RESEARCH CORPORATION Date:December 18, 2007 By: /s/ Barry H. Black Name: Barry H. Black Title: VP of Finance CFO
